ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-407, concluding that WILLIAM C. BRUM-MELL of EAST ORANGE, who was admitted to the bar of this State in 1970, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client) and RPC 8.1(b) (failure to cooperate with ethics authorities);
And the Disciplinary Review Board having further concluded that respondent should be required to submit proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that WILLIAM C. BRUMMELL is hereby reprimanded; and it is further
ORDERED that WILLIAM C. BRUMMELL shall submit to the Office of Attorney Ethics within ninety days of the filing date of this Order proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.